—In an action, inter alia, to recover damages for breach of contract, the defendant American Manufacturers Mutual Insurance Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange *273County (Owen, J.), dated December 11, 1995, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it. The plaintiff cross-appeals from so much of the same order as denied that branch of its cross motion which was for summary judgment against the appellant on the issue of liability.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
We agree with the Supreme Court that at this stage of the litigation, it would be inappropriate to conclude that either party would be entitled to summary judgment. Therefore, the motion and cross motion were properly denied. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.